Exhibit 10.2

 



GDNSS_Logo_Blue.png [image_001.jpg]

 

[Form of Independent Director Letter]



 

 

March 12, 2015

   

[NAME] 

[ADDRESS]

   

Dear [____],

   

On behalf of Global Defense & National Security Systems, Inc., a Delaware
corporation (the “Company”), I am pleased to confirm that as a member of the
Company’s Board of Directors (the “Board”), you will be entitled to receive the
compensation described below on the terms set forth herein.

 

Subject to the consummation of the Company’s initial “Business Combination” (as
defined in the Company’s amended and restated certificate of incorporation),
post Business Combination you will be entitled to receive an initial one-time
$[33,750-86,250] cash retainer. There will thereafter be an annual cash retainer
of $60,000; and an annual cash retainer of $5,000 for your service on each
committee of the Board on which you serve. These annual retainers will be
available for as long as you continue to serve on the Board and will be subject
to adjustment by the Board from time to time.

 

[If you are appointed as Chairman of the Board, your annual cash retainer will
be adjusted to $80,000, which shall be inclusive of any committee retainers.]

 

In addition, subject to consummation of the Company’s initial Business
Combination and approval of a Stock Incentive Plan by the Company’s
stockholders, you will be granted options under the Company’s Stock Incentive
Plan to purchase a number of shares equal to $60,000 [(or equal to a total of
$80,000 if you are appointed Chairman of the Board)], at a price per share equal
to the Company’s stock price on the grant date, which is expected to be 2
business days following the closing of the Company’s initial Business
Combination. The options will vest as follows: (i) 20% of the options will vest
30 days following award, (ii) 40% of the options will vest 6 months following
award, subject to your continued service on the Board at such time and (iii) 40%
of the options will vest 12 months following the award, subject to your
continued service on the Board at such time.

  

Because of the personal nature of the services to be rendered by you, this
agreement may not be assigned by you without the prior written consent of the
Company.

  

This agreement expresses the entire understanding with respect to the subject
matter hereof and supersedes and terminates any prior oral or written agreements
with respect to the subject matter hereof.  All questions with respect to the
construction and/or enforcement of this agreement, the rights and obligations of
the parties hereunder, and your responsibilities as a Director of the Company,
shall be determined in accordance with the laws of the State of Delaware.  This
agreement may be amended only with the written consent of the parties hereto. 
This agreement may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
agreement.  This agreement may be executed by electronic or facsimile signature,
which shall be considered enforceable for all purposes.

  

 

 

 

If the foregoing terms are agreeable, please indicate your acceptance by signing
this letter in the space provided below and returning it to the Company.

 

 

Sincerely,

 

 



Global Defense & National Security Systems, Inc.                           By:  
        Name:       Title:    

  

 

 

Accepted by:                     Signature:         Name:    

 

Date:      



  

 



 



 

